                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CCSAC, INC., et al.,                               Case No. 20-cv-02102-JD
                                                        Plaintiffs,
                                   8
                                                                                            ORDER GRANTING EX PARTE
                                                 v.                                         TEMPORARY RESTRAINING ORDER
                                   9
                                                                                            AND SETTING PRELIMINARY
                                  10     PACIFIC BANKING CORP, et al.,                      INJUNCTION HEARING
                                                        Defendants.                         Re: Dkt. No. 12
                                  11

                                  12          Plaintiffs CCSAC, Inc. and CANN Distributors, Inc. have filed a complaint and an ex parte
Northern District of California
 United States District Court




                                  13   motion for a temporary restraining order (“TRO”) against defendants Pacific Banking Corp.

                                  14   (“PBC”), Justin Costello and GRN Funds, LLC. Dkt. Nos. 1, 12.

                                  15          Plaintiffs state that they deposited in excess of $2.8 million with PBC pursuant to Capital

                                  16   Management Agreements. Dkt. No. 1 ¶¶ 2-4. They allege that PBC has “failed to execute the

                                  17   financial transactions required of it by the Agreements and by the directions of plaintiffs,” and has

                                  18   instead “unilaterally transferred some or all of plaintiffs’ funds to accounts held by GRN Funds,

                                  19   LLC (‘GRN’), an entity controlled by its chief executive officer, Costello.” Id. ¶¶ 5-6. Plaintiffs

                                  20   have sued defendants for breach of contract, fraud, negligence, injunctive relief and declaratory

                                  21   relief regarding indemnification. Id. ¶¶ 34-71. They seek to preserve the cash deposits pending

                                  22   resolution of these claims.

                                  23          Under Federal Rule of Civil Procedure 65(b), a court may issue an ex parte TRO if: (1) it

                                  24   clearly appears that immediate and irreparable injury, loss, or damage will result to the movant

                                  25   before the adverse party can be heard in opposition; and (2) the movant’s attorney certifies to the

                                  26   court in writing any efforts made to give notice and the reasons why it should not be required.

                                  27   Fed. R. Civ. Pro. 65(b); Reno Air Racing Ass’n v. McCord, 452 F.3d 1126, 1130-31 (9th Cir.

                                  28   2006). Notice may be excused when “a known party cannot be located in time for a hearing.”
                                   1   McCord, 452 F.3d at 1131. Temporary restraining orders granted ex parte are to be “restricted to

                                   2   serving their underlying purpose of preserving the status quo and preventing irreparable harm just

                                   3   so long as is necessary to hold a hearing, and no longer.” Granny Goose Foods, Inc. v.

                                   4   Brotherhood of Teamsters, 415 U.S. 423, 438-39 (1974); McCord, 452 F.3d at 1131.

                                   5          The facts adduced in plaintiffs’ affidavits demonstrate a threat of immediate and

                                   6   irreparable injury, as required by Rule 65(b)(1)(A). See Dkt. No. 12-3 (Declaration of John Oram,

                                   7   CEO of CANN Distributors and CCSAC); 12-4 (Declaration of Ed Ng, CFO of CANN and

                                   8   CCSAC). The declarations lay out in detail the factual basis of the concern that PBC may

                                   9   immediately “divert [plaintiffs’] remaining $2.8 million to other accounts, companies or

                                  10   individuals.” Dkt. No. 12-3 ¶ 13; Dkt. No. 12-4 ¶ 16. Plaintiffs’ attorney has also certified in

                                  11   writing the multiple attempts made to give notice of the TRO application, and established that

                                  12   defendants could not be located in time for a hearing. Dkt. No. 12-2 (Declaration of Steven M.
Northern District of California
 United States District Court




                                  13   Morger).

                                  14          Consequently, upon receiving actual notice of this order by personal service or otherwise,

                                  15   defendants and their officers, agents, servants, employees and attorneys, and any other persons in

                                  16   active concert or participation with them, are prohibited and enjoined from:

                                  17          1. Using, drawing down, transferring or in any way reducing the funds deposited with

                                  18              PBC by CCSAC, Inc. or CANN Distributors, Inc. without their express consent; and

                                  19          2. Deleting, destroying, editing, or in any way altering any records relating to plaintiffs’

                                  20              deposits, including without limitation all transaction and deposit balance records.

                                  21          Given the nature of the case and the relief ordered, a bond need not be posted under

                                  22   Federal Rule of Civil Procedure 65(c). See Jorgensen v. Cassiday, 320 F.3d 906, 919-20 (9th Cir.

                                  23   2003); Barahona-Gomez v. Reno, 167 F.3d 1228, 1237 (9th Cir. 1999).

                                  24          This order was issued at 12:00 p.m., California time, on April 8, 2020, and will expire on

                                  25   April 22, 2020. A preliminary injunction hearing is set for April 22, 2020, at 1 p.m. The hearing

                                  26   will proceed telephonically pursuant to instructions the Court will provide in advance of the

                                  27   hearing. Plaintiffs are directed to file a preliminary injunction motion by April 13, 2020, and to

                                  28   continue all reasonable efforts to serve defendants with the complaint, associated filings, this
                                                                                         2
                                   1   order, and the preliminary injunction motion. Pursuant to Rule 65(b)(4), defendants may apply to

                                   2   the Court for modification or dissolution of this order upon two days’ notice to plaintiffs.

                                   3          IT IS SO ORDERED.

                                   4   Dated: April 8, 2020

                                   5

                                   6
                                                                                                    JAMES DONATO
                                   7                                                                United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
